DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Response filed April 27, 2022 (hereafter the “4/27 Reply”) has been entered.  
Claims 1, 2, 7-12, 14, and 16-20 remain pending, with Claims 17-20 withdrawn from consideration as directed to non-elected inventions.  

Claim Objections - Withdrawn
In light of amendment to Claim 1, the previous objection thereto because of informalities has been withdrawn. 

Claim Interpretation
As previously noted to aid clarity of the record, 
the recitation of “a strand of a target nucleic acid in a library of nucleic acids, each of the nucleic acids in the library of nucleic acids has a first end comprising a first adapter and a second end comprising a second adapter” (emphasis added) in step (i) of Claim 1 is interpreted as limiting the “target” nucleic acid to be between the “first end” and the “second end” in “each of the nucleic acids in the library” and as not limiting the first and second adapters to the two termini of each of the linear nucleic acids in the library;
the recitation of “capturing” in step (iii) of Claim 1 is interpreted as encompassing “immobilizing” and “isolating” (which is consistent with the absence of an express definition for the term ‘capture’ and with use of the term and its conjugates in the application as filed); and
the recitation of “enriching” in step (iv) of Claim 1 is interpreted as excluding an action that separates the “first primer extension complex” into separate strands (e.g. an amplification reaction) because such an action would be inconsistent with “liberating the extended first oligonucleotide captured via the capture moiety” in step (vi) of the claim (which requires the “first primer extension complex” to not have been separated.    

Additionally, step (vii) in Claim 1 has been amended as follows:

    PNG
    media_image1.png
    177
    844
    media_image1.png
    Greyscale

wherein the broadest reasonable interpretation of the phrase “the first amplification primer is complementary to the first adapter” does not require complementarity over the entire length of “the first amplification primer”. 
Similarly, the broadest reasonable interpretation of the phrase “the second amplification primer is complementary to the second adapter” does not require complementarity over the entire length of “the second amplification primer”.  
These interpretations are consistent with the instant application as filed, which does not define ‘complementarity’ between an amplification primer and an adapter (as used in the claims) as requiring complementarity over the full length of an amplification primer.  Thus the broadest reasonable interpretation of step (vii) includes complementarity over the full length of an amplification primer and complementarity over a portion of an amplification primer, such as the 3’ end thereof.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Dependent Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This rejection has not been previously presented and is necessitated by amendment.
Claim 11 requires the first oligonucleotide in Claim 1 to be “bound to a solid support prior to hybridizing the first oligonucleotide to a target nucleic acid, and wherein hybridizing the first oligonucleotide to the target nucleic acid and extending the hybridized first oligonucleotide with a polymerase thereby captures the first primer extension complex on the solid support” (underlining added), where the reference to “hybridizing” is in reference to step (i) of Claim 1 and the reference to “extending” is in reference to step (ii) of Claim 1.  
But the last feature of “thereby captures the first primer extension complex” is presented as a necessary outcome of steps (i) and (ii) of Claim 1.  As such, the “first primer extension complex” is already captured at the end of step (ii). 
This creates ambiguity with step (iii) as required in Claim 1, because in Claim 11, that step (iii) requires an affirmative step of “capturing the first primer extension complex of step (ii)” where that complex is already captured.  The ambiguity leaves the scope of Claim 11 unclear:  are there two steps of “capturing” in Claim 11, where the first necessarily follows from steps (i) and (ii) while the second is step (iii)?  Or is there a single act of “capturing” because the limitations of Claim 11 supplant step (iii)?
This ambiguity renders Claim 11 indefinite. 
In the interest of advancing prosecution, and without obviating the need for Applicant to address this rejection, Claim 11 will be interpreted as presenting a single “capturing”, which is consistent with the instant application as filed. 

Claim Rejections - 35 USC § 103 – Withdrawn and New
In light of claim amendments, the previous rejection of Claims 1, 2, 11, 12 and 16 under 35 U.S.C. 103 as being unpatentable over Godwin in view of Ganova-Raeva et al. and Englert et al. has been withdrawn.
In light of claim amendments, the previous rejection of Claims 7-9 under 35 U.S.C. 103 as being unpatentable over Godwin and Ganova-Raeva et al. and Englert et al. as applied to claims 1, 2, 11, 12 and 16 above, and further in view of O’Hara et al. and Campbell et al. has been withdrawn.
In light of claim amendments, the previous rejection of Claim 10 under 35 U.S.C. 103 as being unpatentable over Godwin and Ganova-Raeva et al., Englert et al., O’Hara et al. and Campbell et al. as applied to claims 7-9 above, and further in view of Dawson et al. has been withdrawn.
In light of claim amendments, the previous rejection of Claim 14 under 35 U.S.C. 103 as being unpatentable over Godwin and Ganova-Raeva et al. and Englert et al. as applied to claims 1, 2, 11, 12 and 16 above, and further in view of Lock et al. has been withdrawn.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Godwin (US 10,590,471 B2, patented March 17, 2020, effectively filed August 6, 2015; as previously cited) in view of Fu et al. (US 8,716,190 B2, patented May 6, 2014) and Brown (US 2017/0247689 A1; published Aug. 31, 2017, effectively filed at least as of Sep. 9, 2015).  
This rejection has not been previously presented and is necessitated by amendment.
As an initial matter, it is noted that all four documents are directed to the tagging, capture, and enrichment of target nucleic acids as a common field of endeavor.  Additionally, Godwin, Brown and Ganova-Baeva et al. are directed to the preparation and use of nucleic acid libraries as a common field of endeavor.   
In the interest of clarity of the record, Claim 1 as amended is interpreted as having 7 active steps identified as (i) through (vii).  This convention will be followed below.  
Additionally, it is noted that steps (i) through (iv) concern “a first oligonucleotide” and its extension to produce “a first primer extension complex” that is captured and enriched; and steps (v) and (vi) concern “a second oligonucleotide” and its extension to produce “a second primer extension complex”.  
Regarding Claims 1, 2, 12, and 16, Godwin teaches a method for amplifying and sequencing a target sequence (col. 1, lines 6-9), such as a genomic or expression library of polynucleotides (col. 9, lines 58-67), with the steps of 
1) contacting target nucleic acids with a primer and a polymerase, where the primer comprises a target-binding site and a unique molecular identification tag (underlining added; col. 2, lines 11-15, corresponding to step (i) of Claim 1 and to Claim 16) wherein the target-binding site may be “a random sequence” (underlining added; col. 2, lines 28-29) and the primer may include an affinity tag such as a specific sequence for affinity binding to a solid support by sequence capture (col. 5, line 59 to col. 6, line 3, which correspond to step (i) of Claim 1, where the specific sequence correspond to “capture sequence” in step (i); 
2) conducting a polymerase extension reaction to create a single-stranded primer extension product (col. 2, lines 15-17, corresponding to step (ii) of Claim 1) with “incorporation of uridine-containing bases” (col. 2, lines 32-33, corresponding to Claim 12); and 
3) purifying the extension reaction product (col. 2, lines 37-39), which is further taught as including purification “by affinity binding” where “the primer comprises an affinity tag.  Any affinity tag known in the art can be used, e.g., biotin” and “[t]he affinity partner for the affinity tag may be [ ] bound to solid support. In the course of affinity purification, unbound components of the reaction mixture are washed away” (col. 5, line 59, to col. 6, line 3), where “affinity binding” (e.g. through biotin) to a solid support corresponds to the “capturing” of step (iii) of Claim 1 and the separation from “unbound components” (which includes unbound target nucleic acids) corresponds to the “enriching” of step (iv) of Claim 1.  
The above steps are disclosed as sequentially performed in the order presented, and Godwin further teaches that 

    PNG
    media_image2.png
    133
    426
    media_image2.png
    Greyscale

(see col. 3, lines 28-34), which corresponds to Claim 2). 
Godwin does not teach target nucleic acids as already having adapters at both ends before hybridization of the primer and strand extension (as presented in step (i) of Claim 1).  Godwin also does not teach the above described method followed by steps (v) to (vii) of Claim 1.  But Godwin does teach that “it will be apparent to one skilled in the art that various modifications can be made within the scope of [ ]his invention” (see col. 11, lines 20-22). 
Fu et al. teach a method similar to the above described method of Godwin for generating copies of genomic sequences for sequencing (see col. 26, line 44, to col. 27, line 33) and illustrated in Figure 2, which is reproduced in part as follows:

    PNG
    media_image3.png
    604
    845
    media_image3.png
    Greyscale

Fu et al. teach that in Figure 2, “genomic DNA 201 is fragmented randomly into a collection of fragments 203 of approximately 50 to 300 bp in length. This can be accomplished, for example, [ ] by random primed extensions of the genomic DNA template. Next, adaptors 205 (or DNA ends) containing user-defined sequences (such as common priming sites, Phage promoters for IVT, or restriction recognition site sequences or other utilities) are added onto each DNA fragment to generate adaptor ligated fragments 207” (underlining added; see col. 26, lines 51-61), where “fragments 207” are genomic DNA fragments.  
Fu et al. further teach that “[a]daptor ligation can be accomplished, for example, via random priming with primers harboring the user-selected sequences in addition to the random bases [ ]. The adaptors preferably contain universal primers such that when ligated to the ends of the DNA fragments they can serve as PCR amplification priming sites in a PCR reaction to obtain amplified adaptor ligated fragments 209. [ ] The amplification step can be skipped if the input genomic DNA is of sufficient quantity” (see col. 26, line 65, to col. 27, line 10). Fu et al.’s amplified or un-amplified fragments 209 correspond to the target nucleic acids in step 1) of Godwin as described above.  
Fu et al. also teach that “[a]mplified (or un-amplified) end-tagged genomic DNA is hybridized to an array 211 that has probes 213 that are target 215 specific and oriented in the 5 to 3′ direction so that the 3′ end is available for extension” (see col. 27, lines 10-14), which correspond to Godwin’s step 1) of contacting target nucleic acids with a primer and a polymerase as described above, where Fu et al.’s probe 213 corresponds to Godwin’s primer.  
Regarding Godwin not teaching target nucleic acids as already having adapters at both ends before hybridization of the primer, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of Godwin by first using the adaptor ligation via random priming with primers with adaptors containing PCR amplification priming sites, as taught by Fu et al., to prepare target genomic nucleic acids for use in the Godwin method with the reasonable expectation of successfully including the ability to amplify the target genomic nucleic acid sequences, to generate a sufficient quantity thereof as taught by Fu et al., without surprising or unexpected results.  
Brown teaches another method (see Figs. 1A to 1G) that is similar to the above described methods of Godwin and Fu et al., including sequencing of genomic sequences.  The relevant portion in Figures 1A to 1C is reproduced as follows:

    PNG
    media_image4.png
    274
    951
    media_image4.png
    Greyscale

where the right side of Fig. 1A illustrates use of random 8-mer primers with genomic DNA sequences as a template to generate extended primers.  This corresponds to Godwin’s step 1) of contacting target nucleic acids with a primer and a polymerase as described above, and to Fu et al.’s hybridization of genomic DNA to probes 213 as described above.  The correspondence is further supported by Brown’s Figs. 1B and 1C, where biotin is added to the 3’ end of the extended primers for isolation “with streptavidin coated magnetic beads”, which is analogous to the biotin-mediated affinity binding in step 3) of Godwin as described above, and is analogous to Fu et al.’s hybridization to an array as described above.  
The above teachings of Brown are further disclosed “[f]or targeted sequencing, [where] gDNA may be random primed as described herein [i.e. Fig. 1A above]. The product is terminated and captured in the same way through the use of ddNTP/biotin and streptavidin coated magnetic beads. During the second reaction [to extend second primer shown in Fig.. 1C], the random sequence may be replaced by 25 base pair (bp) locus-specific sequences. The locus specific sequences bind to their targets and may be extended by a thermo stable polymerase with strand displacing capability. The primer bound closest to the streptavidin bead will displace all of the other primers bound downstream and the beads can then be washed to remove excess NTP, enzyme and primer. The resulting product is released from the bead and sequenced or amplified through the use of the adapter sequences and PCR” (underlining added; see pg 31, ¶0292). 
In the teachings quoted in the preceding paragraph, binding of “locus specific sequences” to genomic sequence targets, and is “closest to the streptavidin bead” corresponds to the “hybridizing a second oligonucleotide to the first primer extension complex” in step (v) of Claim 1 because Brown’s extended random primer (that is 3’ tagged with biotin for isolation by streptavidin coated beads; see Figs. 1A to 1C above) corresponds to Godwin’s primer comprising “an affinity tag” (such as biotin in step 3) above).  This is in spite of Godwin’s affinity tag not being at the 3’ end because that location would prevent extension of Godwin’s primer.  
Nonetheless, isolation/immobilization via the biotin moiety remains the same in both methods, while Brown’s extension with strand displacing capability liberates the extended second primer shown in their Fig. 1C, and extension with the same strand displacing capability would liberate the genomic DNA template in Godwin’s method.  And so Brown’s extending of the “locus specific sequences” by a “polymerase with strand displacing capability” corresponds to the “extending” in step (vi) of Claim 1.  
Thus it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of Godwin by 
(A) starting with target nucleic acids that already have adapters at both ends as taught by Fu et al. and explained above, and 
(B) purifying Godwin’s biotin tagged primer after its extension (producing a first duplex comprising the extended primer and the genomic DNA template) with streptavidin beads (as taught by Brown) followed by hybridizing and extending a “locus specific sequence” primer to the genomic DNA template and displace it from the first duplex and release them into solution in a second duplex with the extended “locus specific sequence” primer” (in a manner as taught by Brown, and in correspondence to step (vi) of Claim 1), 
with the reasonable expectation of successfully improving the Godwin method by
(A) including the ability to amplify the target genomic nucleic acid sequences after their release (see below), and 
(B) providing only the genomic DNA template in the second duplex in solution (because it has been released from the beads) for amplification (as taught by Brown, and in correspondence to step (vii) of Claim 1) by use of the adapters of Fu et al. with the ability to keep genomic DNA templates that are still bead attached sequestered (because those templates did not hybridize to the “locus specific sequence” primer and so were not released by extension of that primer), 
all without surprising or unexpected results.  
Further regarding Claim 2, and subsequent to the amplification of released genomic DNAs as described above, it would be obvious to sequence the amplified material as taught by each one of Godwin, Fu et al. and Brown.  
Additional motivation to combine the methods of Godwin, Fu et al. and Brown as described above is provided by the advantage of removing the need for Godwin’s additional steps of exonuclease addition as well as ligase and adaptor addition (see his Figure 2) and the improvement in removing Brown’s need for 3’ end labeling with biotin ddNTP (see his Fig. 1B), which may inhibit the initial strand extension to result in shorter fragments with reduced coverage of target genomic sequences.  
Additional rationales for the modifications are provided by the skilled person’s recognition of the change as simple combining of prior art elements (e.g. adapters of Fu et al. and Godwin’s target nucleic acids) according to a known method (Fu et al.), as well as combining Brown’s isolation using streptavidin beads with Godwin’s biotin tagged primers according to the known method of Brown, to yield predictable results; and simple substitution of one known element (initial random primers tagged with biotin of Godwin) for another (Brown’s extended primers that are 3’ end tagged with biotin) to obtain predictable results.  

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Godwin, Fu et al. and Brown as applied to claims 1-2, 12 and 16 above, and further in view of O’Hara et al. (US 2012/0077684 A1; as previously cited) and Campbell et al. (“Locked vs. unlocked nucleic acids (LNA vs. UNA): contrasting structures work towards common therapeutic goals” Chem. Soc. Rev., 2011, 40, 5680–5689; as previously cited).  
This rejection has not been previously presented and is necessitated by amendment.
As an initial matter, it is noted that Godwin, Fu et al., Brown and O’Hara et al. all relate to the use of capture probes as a common field of endeavor.  
The teachings of Godwin, Fu et al. and Brown have been described above.  The teachings do not include a capture oligonucleotide with a modified nucleotide (as presented in Claims 7-9).  
O’Hara et al. teach enriching (from Staphylococcus Aureus (SA) sequences of interest (i.e. target sequences) by use of a capture probe (oligonucleotide) that is specific for the target sequences (see page 4, ¶0031) to hybridize to target sequences of interest (see pages 4-5, ¶0036), where their capture probe is analogous to the capture oligonucleotide of Claim 1, and where the target sequences of interest are in the extension product of the first oligonucleotide.  O’Hara et al. further teach their capture probe as modified with “a capture moiety such as biotin and the like, enabling subsequent capture and enrichment via streptavidin coated beads, preferably magnetic beads” to allow “capture and washing to enrich and concentrate the target” (see ¶0036 on page 5).  O’Hara et al. additionally teach use of LNA (locked nucleic acid) probes as the capture probes for hybridization (see page 4, ¶0035), which corresponds to Claims 7 and 8.  
LNA is widely used and recognized as being resistant to nucleases as evidenced by Campbell et al, which corresponds to Claim 9. 
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of Godwin in view of Fu et al. and Brown (as explained above) by modifying the “affinity partner” random primer of Godwin (i.e. “capture oligonucleotide” of Claim 1) as taught by the LNA probes of O’Hara et al. to be a specific sequence tag in the first oligonucleotide primers used for strand extension to hybridize to a specific genomic target nucleic acid sequence of interest and to increase affinity for that sequence, with the reasonable expectation of successfully improving the method of Godwin, Fu et al. and Brown to be selective for genomic target sequences of interest without surprising or unexpected results.  
Additional motivation to make the modification is provided by Campbell et al.’s teaching of nuclease resistance (see e.g. Abstract), which would be a desirable feature in the method of Godwin, Fu et al. and Brown.  
An additional rationale for the modification is provided by the skilled person’s recognition of the change as simple substitution of one known element (i.e. LNA modified oligonucleotides based on O’Hara et al.) for another (i.e. unmodified oligonucleotides of Godwin) to obtain predictable results.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Godwin, Fu et al., Brown, O’Hara et al. and Campbell et al. as applied to claims 7-9 above, and further in view of Dawson et al. (US 2008/0102470 A1; as previously cited).  
This rejection has not been previously presented and is necessitated by amendment.
As an initial matter, it is noted that Godwin, Fu et al., Brown, O’Hara et al. and Dawson et al. all relate to the use of capture probes as a common field of endeavor.  
The teachings of Godwin, Fu et al., Brown, O’Hara et al. and Campbell et al. have been described above.  Godwin further teaches modifications of oligonucleotide primers to include phosphorothioate linkages to increase resistance to exonuclease digestion (col. 5, lines 40-52).  
The teachings Godwin, Fu et al., Brown, O’Hara et al. and Campbell et al. do not include phosphorothioate nucleotides in a capture probe oligonucleotide as presented in Claim 10.  
Dawson et al. teach enrichment of polynucleotides with use of capture probes, including those “rendered resistant to the action of nucleases by their synthesis with nuclease resistant backbones such as [ ] phospho[ro]thioate modified backbones during their synthesis” (page 8, ¶0080).
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of Godwin, Fu et al., Brown, O’Hara et al. and Campbell et al. (as explained above), to include a phosphorothioate modified backbone (as taught by Dawson et al.) in the modified “affinity partner” (of Godwin in view of O’Hara et al. and Campbell et al. as explained above) with the reasonable expectation of successfully improving the method by increasing nuclease resistance in the capture probe oligonucleotides without surprising or unexpected results.  Additional motivation to make the modification is provided by Godwin, who teaches the advantage of exonuclease resistance via the modification.  
An additional rationale for the modification is provided by the skilled person’s recognition of the change as simple substitution of one known element (i.e. phosphorothioate modified oligonucleotides based on Dawson et al.) for another (i.e. phosphorothioate lacking oligonucleotides of Godwin) to obtain predictable results.  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Godwin, Fu et al. and Brown as applied to claims 1-2, 12 and 16 above, and further in view of Englert et al. (WO 2016/149837 A1, cited in IDS filed August 15, 2019; as previously cited).  
This rejection has not been previously presented and is necessitated by amendment.
As an initial matter, it is noted that Godwin, Fu et al., Brown and Englert et al. all relate to target nucleic acid capture with use of capture probes as a common field of endeavor.  
The teachings of Godwin, Fu et al. and Brown have been described above.  
The teachings of Godwin and of Brown regarding primers with affinity binding to a solid support (col. 5, line 59 to col. 6, line 3) are reemphasized.  
Additionally, the teachings of Brown regarding use of a thermo stable polymerase with strand displacing capability in primer extension with displacement of all other primers bound downstream are reemphasized.  
The teachings do not teach primers as bound to a solid support prior to hybridizing and use in strand extension. 
Analogous to Brown’s teachings, Englert et al. teach a nucleic acid isolation and amplification method where a first primer and a second primer are configured to hybridize and undergo primer extension along a target DNA with the extension (of the second primer) displacing the downstream, first primer-extended strand (see e.g. Figure 1 and related text, where a first primer is identified as element “2” and a second primer is identified as element “3”) and the first primer-extended strand is immobilized on a solid support (element “4”) for recovery (i.e. enrichment) of the extended strand in a manner consistent with the method of Godwin in view of Fu et al. and Brown as explained above.  
Englert et al. further teach that “primer (2) may be previously attached to the solid support (4) by covalent or non-covalent means.  It will be appreciated by those skilled in the art that this capture could be done either way” (pg 15, 1st ¶).  
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of Godwin in view of Fu et al. and Brown (as explained above) by first attaching the biotin “affinity partner” random primer of Godwin (before use in step (i) of Claim 1) to a streptavidin bead (of Brown) as taught by Englert et al., before “hybridizing” that attached primer to target nucleic acids for primer extension and all subsequent steps in light of Godwin, Fu et al. and Brown with the reasonable expectation of successfully simplifying the method by removing the need for an additional post-hybridization step of binding the random primer to a solid support (i.e. step (iii) and/or (iv) in Claim 1), without surprising or unexpected results.  Additional motivation to make the modification with expectation of success is provided by Englert et al.’s teaching of a prior attachment.  
Additional rationales for the modification are provided by the skilled person’s recognition of the change as simple combining prior art elements (i.e. primers and solid supports of Godwin and of Brown) according to a known method (of Englert et al.) to yield predictable results; and simple substitution of one known element (i.e. primers pre-attached to solid supports of Englert et al.) for another (i.e. primers-to-be-attached-to solid supports of Godwin and of Brown) to obtain predictable results.  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Godwin, Fu et al. and Brown as applied to claims 1-2, 12 and 16 above, and further in view of Lock et al. (US 2017/0159040 A1; as previously cited).  
This rejection has not been previously presented and is necessitated by amendment.
As an initial matter, it is noted that Godwin, Fu et al., Brown and Lock et al. all relate to target nucleic acid capture as a common field of endeavor.  
The teachings of Godwin, Fu et al. and Brown have been described above.  
The teachings do not include a blocking oligonucleotide (as presented in Claim 14).
Lock et al. teach use of blocking oligonucleotides as applicable where target and non-target nucleic acid molecules are adaptor-appended (see e.g. page 11, ¶0082).  They further teach the nature of undesirable “daisy chain” structures and reducing their occurrence by use of blocking oligonucleotides (see e.g. ¶¶0082 and 0083).
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of Godwin in view of Fu et al. and Brown (as explained above), to contact the adapter ligated target genomic nucleic acids of Godwin in view of Fu et al. with blocking oligonucleotides as taught by Lock et al., with the reasonable expectation of successfully improving the method by reducing the occurrence of undesirable “daisy chain” structures without surprising or unexpected results.  Additional motivation to make the modification is provided by the expectation that reducing those structures will improve enrichment and/or selection of target nucleic acids with the method.  
An additional rationale for the modification is provided by the skilled person’s recognition of the change as simple combining prior art elements (i.e. blocking oligonucleotide of Lock et al. with the method of Godwin, Fu et al. and Brown) according to a known method (of Lock et al.) to yield predictable results.  

Response to Applicant Arguments
Applicants’ arguments in the 4/27 Reply (see pgs 7-20) have been fully considered in combination with the totality of evidence in the instant record and to the extent they apply to the above rejections.  The arguments are not persuasive.  
Applicants first argue that the previous (and now withdrawn) rejections relying on Godwin, Ganova-Raeva et al. and Englert et al. present no case of obviousness “because none of the references, either alone or in combination, disclose, teach, or suggest the claimed methods, as amended” (see pgs 11-12, bridging ¶).  In particular, Applicants point to the amendments requiring sequential performance of the steps in Claim 1 (see ¶ bridging pgs 11-13).  While this argument is applicable to the previous (and now withdrawn) rejections, it is not persuasive with respect to the rejections above, which are based on the sequential performance of steps from a combination of Godwin, Fu et al. and Brown.  
Applicants next argue that the “claimed methods represent an improvement over the existing art” (see ¶ bridging pgs 13-15).  In particular, Applicants point to the claimed methods as “a method for target enrichment by unidirectional dual probe primer extension” while “Godwin teaches the use of a single oligonucleotide, which is a primer, that is used in primer extension reactions” and the additional teachings of Ganova-Raeva et al. and Englert et al. do not remedy alleged deficiencies of Godwin (ibid).  This argument is not persuasive because the above rejections include a combination of Godwin, Fu et al. and Brown, where Brown teaches the use of a second primer extension reaction to displace the products of a first primer extension reaction.  
Applicants further argue against the previous (and now withdrawn) rejection of Claims 7-9 based on “the deficiencies of Godwin, Ganova-Raeva, and Englert are not cured by O’Hara and/or Campbell” (see pgs 16-17, bridging ¶).  This argument is not persuasive because the alleged deficiencies are addressed by the combination of Godwin, Fu et al. and Brown as explained in the first obviousness rejection above. 
Applicants also argue against the previous (and now withdrawn) rejection of Claim 10 based on “the deficiencies of Godwin, Ganova-Raeva, Englert, O’Hara and/or Campbell, are not cured by Dawson” (see pg 18, last ¶).  This argument is not persuasive because the alleged deficiencies are addressed by the combination of teachings as explained in the second obviousness rejection above. 
Last, Applicants argue against the previous (and now withdrawn) rejection of Claim 14 based on “the deficiencies of Godwin, Ganova-Raeva, and Englert, are not cured by Lock” (see pg 20, 1st ¶).  This argument is not persuasive because the alleged deficiencies are addressed by the combination of teachings as explained in the first obviousness rejection above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






kl
/AARON A PRIEST/Primary Examiner, Art Unit 1637